Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 10, the closest prior art of record, Ishida US 4,166,139 in view of Minamitani et al. US 2013/0251875 and Santa Cruz et al., does not disclose or reasonably suggest leaving the lid of the retainer outside the fry oil when frying the noodle lump in the retainer so that the retainer is in an upright position in which the lower part of the retainer is immersed in the fry oil while a lid of the retainer is outside of the fry oil.  Rather, Ishida discloses that the entire retainer is in an upside down position and that the noodle strings are fried in a retainer while the retainer is in an inverted state (‘139, FIGS. 1 and 4) (‘139, Column 3, lines 19-31).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792